In this case motion for new trial was overruled by the trial court on October 16, 1914. The petition in error and case-made were filed in this court on April 17, 1915, so that more than six months had expired between the date of the final order sought to be reviewed and the filing of the petition in error. The time within which to perfect this appeal expired on April 16, 1915. Rev. Laws 1910, sec. 5341; Campbell v. Ruble,40 Okla. 48, 135 P. 1050. After the expiration of the time allowed by law for perfecting the appeal, the court is without jurisdiction to entertain the same. Muskogee Electric TractionCo. v. Howenstine, 40 Okla. 544, 138 P. 381, 139 P. 524;Thomason v. Champlin, 43 Okla. 86, 141 P. 411.
The motion to dismiss the appeal is sustained. *Page 617